Citation Nr: 1744197	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for a traumatic brain injury, and if so, whether service connection is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The issue of entitlement to service connection for a traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied service connection for brain damage. 

2.  New and material evidence has been received to reopen service connection for a traumatic brain injury.

3.  The Veteran is not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision which denied service connection for brain damage is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the August 2005 rating decision is new and material to reopen service connection for a traumatic brain injury.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued April 2009 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claim consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board is granting the appeal for a TDIU and is reopening service connection for a traumatic brain injury.  In light of the grant of the benefits sought on appeal, the Board finds, at this time, that it is not necessary to further address VA's duties to assist the Veteran in the development of his claims.  

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007). If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

The RO previously denied service connection for brain damage in an August 2005 rating decision.  The Veteran had claimed that the brain damage was due to the same in-service automobile accident that caused the loss use of his right eye.  He did not submit a notice of disagreement to the August 2005 denial of service connection, and no evidence addressing the claim was received within one year of the decision.  For these reasons, the denial of service connection for brain damage in August 2005 was final. 

The August 2005 rating decision shows that the claim was denied because service treatment records did not identify a diagnosis of brain damage or trauma to the brain, and the Veteran did not have a current diagnosis of brain damage.  Accordingly, new and material evidence must tend to establish that the Veteran has a currently diagnosed traumatic brain injury that is related to service.

New evidence, relating to the claim for service connection for a traumatic brain injury includes VA and private treatment records and lay statements.  The Veteran, in lay statements, has described cognitive difficulties since service.  A May 2005 private psychological evaluation completed by Dr. E.C., identified a learning disability which included marked attention deficits, information processing deficits, visual perceptional and organizational deficits, memory and learning dysfunctions, and executive dysfunction deficits.  An informational letter addressing treatment for cognitive perceptual motor treatment due to traumatic brain injuries was attached.  A July 2009 VA examination identified a congenital mental deficiency and indicated that mild dementia, congenital deficiencies, and a traumatic brain injury may have played a role in the Veteran's cognitive deficiencies.  The examiner opined, however, that it was speculative to conclude that the in-service concussion altered the course of his mental deficiency, but it was less likely than not.  A September 2009 VA psychiatric examiner noted the significant difference between the Veteran's education level and job performance, and stated that this was sometimes was indicative of a learning disability which may relate to an in-service motor vehicle accident.  Given the Veteran's cognitive diagnoses and the possible nexus to service, the Board finds that new and material evidence sufficient to reopen service connection for a traumatic brain injury has been received and the claim is reopened. See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to consideration of the appeal on the merits.

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16 (a).

The Veteran is service-connected for anxiety disorder, rated 50 percent disabling; status post enucleation of the right eye, rated 40 percent disabling; and a nasal septoplasty, rated as noncompensable.  He has been in receipt of a combined 70 percent rating for the entire appeal period.  Accordingly, the Board finds that for the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  The Veteran contends in a November 2016 substantive appeal that he is unable to work due to the combined impact of his severe mental health problems and vision loss.  In a May 2011 statement, the Veteran reported that in 2008, he sought help from the State of Ohio vocational rehabilitation program, but indicated that due to his inability to learn relevant computer applications, he could not be placed in a full time position.  He described difficulties with completing VA's vocational rehabilitation program as well due to cognitive and psychiatric symptoms. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran is not able to secure and follow gainful or more than marginal employment due to service-connected disabilities. 

With regard to the Veteran's educational and employment history, a March 2011 Application for Increased Compensation Based on Individual Unemployability shows that he was last employed full time as a parking officer in June 2006.  From May 2008 to May 2010, the Veteran worked part time as a clerical helper for Mature Services, a position he has reported to have been assigned to through a vocational rehabilitation program.  Additionally, the Veteran identified having four years of college education.  Records from the Rehabilitation Services Commission show that the Veteran was learning disabled, and a February 2006 letter from the State of Michigan Rehabilitation Services shows that some accommodations were made for the Veteran at his place of work.  He has not been employed during the appeal period from March 2011.     

The evidence is at least in equipoise as to whether the Veteran is unemployable due to service-connected disabilities.  The Veteran has provided credible evidence describing having difficulties with finding appropriate work, and with doing poorly at jobs prior to his retirement.  Evidence of record dated prior to the appeal period identifies the presence of a learning disability or cognitive dysfunction in addition to the service-connected psychiatric disability.  A May 2005 private psychological evaluation identified a learning disability which included marked attention deficits, information processing deficits, visual perceptional and organizational deficits, memory and learning dysfunctions, and executive dysfunction deficits.  VA treatment records dated in 2009 also identify cognitive difficulties in the area of memory, attention, information processing, and executive dysfunction.  A July 2009 VA examination diagnosed the Veteran with a congenital mental deficiency, but stated that his decreased executive function, memory, and cognition could not be accounted for by anxiety or depression.  

A September 2009 VA psychiatric examination indicates that the Veteran was not employable.  During the examination, the Veteran described failed work attempts after his retirement with the State of Michigan.  Psychological testing results were deemed to be valid, but it was noted that the Veteran declined oral testing and took most of the afternoon to complete the test.  He was found to be highly anxious, and experienced panic attacks and some depression.  He did not tend to acknowledge the extent of his problems and did not accept accommodations during the assessment, but instead took his time and used his one normal eye to complete the testing.  The examiner opined that the Veteran's mental condition was related to service and opined that he was unemployable.  The Veteran was assessed with Global Assessment Functioning (GAF) score of 48 during the examination, reflecting serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM- IV).  While the examination was completed prior to the appeal period, the Board finds that it tends to show that the Veteran is unemployable due to his service-connected anxiety disorder and eye disability.  

A May 2011 VA psychiatric examination also indicates that the Veteran is unemployable due to his service-connected psychiatric disorder.  The examination included psychometric testing.  Based upon the Veteran's MMPI-2 profile, there appeared to be some underreporting of symptoms, which suggested that the Veteran may be worse off than reflected in his test profile.  Overall, his anxiety was stated to have progressed to a moderate to severe level.  The Veteran was assessed with a GAF score of 45 (reflecting serious symptoms or any serious impairment in social, occupational or school functioning) due to the moderate to severe impact of his combined generalized anxiety disorder and cognitive impairment.  See DSM- IV.  The examiner found that there was an increase in the severity of his anxiety beyond that assessed in 2009, and his history of cognitive impairment also appeared to have worsened since his 2009 review.  The VA examiner opined that the Veteran's anxiety combined with cognitive impairment made it unlikely that he would be able to maintain and sustain gainful employment.  The Board notes that the VA examiner did not separate out the effects of the Veteran's service-connected psychiatric disorder from his cognitive impairments.  Thus, the Board has attributed the severity of his symptoms and impairment to service-connected anxiety in assessing his employability.  See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

A June 2016 VA examination also included psychometric testing, and it was noted that it took the Veteran an excessively long time to complete short mood screeners on the computer, that he required multiple verbal prompts and directions, and concentration appeared to be an issue.  In regard to occupational and employment activities, the VA examiner stated that service-connected generalized anxiety disorder would lead to excessive worry about work tasks, difficulty with concentration, feeling restless, and increased sleep disturbance.  Based upon his symptoms and past history, this would negatively impact his work functioning.  His mental health symptoms would likely cause moderate discomfort when interacting with other people and mildly reduced communication effectiveness.  This level of fatigue, concentration problems, and distracting thought processes would likely cause moderate work inefficiency and lack of productivity.  Avoidance of social contact and confrontation would likely interfere mildly with his ability to interact effectively in the workplace, and mildly negatively affect general social functioning.  His ability to maintain a logical thinking process appeared adequate.  He had some moderate reduction in his ability to adapt to stressful circumstances such as workplace environments.  The examiner concluded that the Veteran's mental health issues would likely have a moderate negative impact on his
ability to obtain and maintain full time competitive gainful employment.  

A November 2016 VA eye examination indicates the Veteran's eye condition did not impact his ability to work.  The examiner noted that that the functional limitations reported by the Veteran during examination were not related to the eye, but rather the brain.  The evidence of record does not, however, identify the combined impact of the Veteran's service-connected psychiatric disorder and his right eye disability.   

The Board finds that a May 2011 VA psychiatric examination shows that the Veteran is unemployable due to his service-connected psychiatric disorder, and this opinion tends to be supported by findings from an earlier September 2009 VA examination.  A June 2016 VA examination indicated that the Veteran's mental health issues had a moderate negative impact on his ability to obtain and maintain full time competitive gainful employment.  Resolving reasonable doubt in his favor, the Board finds that for the entire appeal period, the Veteran is not able to secure and follow gainful or more than marginal employment due to service-connected disabilities and a TDIU is warranted. 


ORDER

The application to reopen service connection for a traumatic brain injury is granted.

For the entire appeal period, a TDIU is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

Service treatment records show that the Veteran was in a car accident in service in which he lost the use of his right eye.  He has described having cognitive difficulties since service.  A May 2005 private psychological evaluation identified a learning disability which included marked attention deficits, information processing deficits, visual perceptional and organizational deficits, memory and learning dysfunctions, and executive dysfunction deficits.  The physician attached a general letter addressing treatment for cognitive perceptual motor treatment due to traumatic brain injuries but did not provide a specific opinion as to etiology.

A July 2009 VA TBI examination was obtained and diagnosed a congenital mental deficiency.  The examiner indicated that mild dementia, congenital deficiencies, and a traumatic brain injury may have played a role in the Veteran's cognitive deficiencies, but opined that without resorting to speculation, it was impossible to conclude that the in-service concussion altered the course of his mental deficiency, but it was less likely than not.  

A September 2009 VA psychiatric examiner noted the significant difference between the Veteran's education level and job performance and stated that this was  sometimes was indicative of a learning disability which may relate to the in-service motor vehicle accident.  

Based on the evidence of record, it is unclear whether a currently diagnosed learning disability with associated cognitive impairment is due to in-service head trauma.  While a July 2009 VA examiner identified a congenital mental deficiency, no congenital learning disability was shown to have been diagnosed prior to service, and a learning disability was not shown on enlistment.  Moreover, the same examiner speculated that mild dementia, congenital deficiencies, and a traumatic brain injury may have played a role in the Veteran's cognitive deficiency, bringing into question the congenital diagnosis.  For these reasons, the Board finds that a supplemental medical opinion is necessary to clarify whether the Veteran has a current learning disability or cognitive impairment that is related to his in-service head trauma.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a supplemental VA medical opinion to assist in determining if a currently diagnosed learning disability or cognitive impairment is related to head trauma in service.  Another examination is not required.  The record should be made available to the examiner for review in connection with this examination. 

The examiner should identify all currently diagnosed learning disabilities and/or cognitive disorders, and should provide an opinion as to whether is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred in service or is otherwise related to head trauma sustained during a motor vehicle accident in service.    

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2. After all development has been completed, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


